Citation Nr: 1531034	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that found no new and material evidence to reopen a claim for service connection for a lumbar spine disability, continued a 30 percent rating for PTSD, and denied entitlement to TDIU.  In June 2015, a Central Office hearing was held before the undersigned.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the rating for PTSD and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a March 2008 rating decision which denied service connection for a lumbar spine disability, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the March 2008 rating decision, including a June 2015 opinion from a private provider, relates to the previously unestablished element of whether the Veteran has a low back disability attributable to service.

3.  A lumbar spine disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014);            38 C.F.R. § 3.156 (2014).

3.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2012, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a lumbar spine disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The June 2012 letter also provided the Veteran notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in May 2013.  The Board finds that the report of this examination/opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the undersigned identified the issue of service connection for a lumbar spine disability on appeal and focused on the elements necessary, specifically a nexus to service, to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Service Connection - Lumbar Spine Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Board initially notes that there is no prejudice to the Veteran from adjudicating his claim for a lumbar spine disability de novo, as it was adjudicated on the merits by the RO in the May 2013 and January 2014 supplemental statements of the case.

The Veteran alleges that he injured his back in service after falling 24 feet onto a steel unit.  He contends that he has had back problems since service.

The Veteran's STRs are silent for evidence or report of a back injury.  On August 1970 separation from service examination, the Veteran's spine was normal on clinical evaluation.

An October 1980 treatment record notes that the Veteran was seen for an acute back ache.  There was no evidence of a disc problem.  On October 1988 Agent Orange examination, the Veteran reported skin complaints. It was noted that he did not report any other significant injuries.

In April 1992, a lumbar spine X-ray was negative.  A March 1992 treatment record notes a 6 week history of ligamentous low back pain.  An April 1997 record notes acute lumbar pain secondary to a fall.  Another April 1997 record notes that the Veteran fell on ice and that he did not have a history of chronic back problems.  The assessment was lumbar strain.  A January 2000 record notes that the Veteran had back trouble for 10 years that became worse in the past 6 weeks following a fall at home.  In February 2000, the Veteran underwent a discectomy.  In April 2000, the Veteran was found to have recurrent disc herniation and underwent a redo microdiscectomy.  A December 2003 record notes that the Veteran reported having severe back pain.  A December 2003 MRI notes lumbar spine disc degeneration and spondylosis.  In October 2005, the assessment was lumbar disc disease with chronic low back pain.  Treatment records dated from 2006 to 2007 indicate low back pain and assessments of lumbar disc disease.

On July 2012 VA general medical examination, a diagnosis of lumbar spine degenerative disc disease was noted.

On May 2013 VA examination, the Veteran reported falling out of a Chinook helicopter.  He indicated that he was not seen for treatment after this fall, but had sore muscles.  He also indicated that he did not mention the fall or his aches and pain on his separation examination for fear that he would be detained.  The Veteran denied any back trauma postservice.  Following a review of the record, including the Veteran's correspondence, the examiner opined that the Veteran's back disability is less likely than not due to service, to include an injury therein.  In support of the opinion, the examiner indicates that on the Veteran's separation from service examination, he reported being in good health except for various skin irritations.  His spine was normal on clinical evaluation.  The examiner notes that the Veteran was next seen for his back in October 1980, ten years after his separation from service, but that the assessment was an acute "neck" ache with no evidence of disc involvement.  The Board notes that the 1980 record refers to a back ache but finds this minor discrepancy does not reduce the probative weight of the 2013 opinion, given that the examiner provided numerous reasons for his conclusions.

The 2013 examiner also noted that in 1988, the Veteran did not mention having a back injury when he sought treatment at the VA and underwent an Agent Orange examination.  The examiner stated that in April 1997, the Veteran was seen for his back after falling on ice and then in January 2000, he was seen for low back pain following a fall at home and that his back caused him problems on and off for 10 years.  The examiner notes that an MRI conducted in April 2000 did not indicate that the injury occurred in late childhood/early adulthood.  For these reasons, the examiner opined that the Veteran's back disability is unrelated to his service.

A November 2013 record notes low back degenerative disc disease and notes that the Veteran needs another back surgery.  A November 2014 treatment record notes an assessment of low back pain and sciatica.

In June 2015, a private provider examined the Veteran and diagnosed chronic back pain.  This provider indicated that based on the Veteran's report of injury to the back in service and his subsequent back treatment and surgery, "it is at least as likely as not that his injuries sustained during military service could have set the stage for or resulted in this disc herniation at L5-S1"  He then indicates however that "this conclusion is limited by remote recall of histories by the patient, no prior continuity with this patient and resources limited to MRI and surgical reports."

It is not in dispute that the Veteran has a diagnosis of a lumbar spine disability, diagnosed as degenerative disc disease and spondylosis.  However, the preponderance of the evidence is against a finding that a lumbar spine disability was manifested in service.  Although the Veteran has reported falling out of a helicopter onto a steel unit, his STRs are silent for any indication of an injury or subsequent treatment regarding the low back.  Notably, his service separation examination indicates no complaints, treatment, or diagnosis related to the back and his spine was found to be normal on clinical evaluation.  Further, the opinion of the May 2013 VA examiner determined that there is no objective evidence of lumbosacral pathology until October 1980, over 10 years after service, when the Veteran was seen for an acute "neck" ache.  The examiner cited the Veteran's separation examination, which was silent for a back condition.  Hence, service connection for a lumbar spine disability on the basis that it became manifest in service and has persisted is not warranted.

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that arthritis manifested within the first post-service year.  Notably, in April 1992, over 20 years after the Veteran's discharge from service, a lumbar spine X-ray was negative.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R.     §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Despite the Veteran's contentions, examination of the spine was noted to be normal at service separation and arthritis was affirmatively not found in the April 1992 lumbar spine X-ray, many years after service.  Therefore, the preponderance of the evidence is against a finding of continuity of symptomatology for arthritis.  Postservice treatment records also reflect that in April 1997, the Veteran fell on ice and sought treatment for his back, and that in January 2000, he hurt his back after a fall at home, indicating intercurrent, postservice injuries to the Veteran's lumbar spine.  For these reasons, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether the Veteran's current lumbar spine disability may somehow otherwise be related to his service.  In this regard, there is conflicting evidence.  Supporting the Veteran's claim is an opinion by a private provider in June 2015 indicating that the Veteran's back disability may be due to an injury in service.  However, this provider opined that an injury in service "could" have led to the Veteran's lumbar spine disc herniation.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, as this provider's opinion is speculative, it is of limited probative value.  Moreover, this provider himself even acknowledged the limitations of his own opinion, indicating that his conclusion is limited by the remote recall of histories by the patient, no prior continuity with the patient, and resources limited to MRI and surgical reports.  As the 2015 opinion provider clearly did not have the benefit of a complete review of the record, including the service treatment records and all the post-service medical reports, it is of limited probative value.

The Board finds more probative and persuasive the opinion by the May 2013 VA examiner who opined that the Veteran's current lumbar spine disability was unrelated to his service, to include an injury therein.  The examiner cited to the factual record, including the Veteran's STRs, and indicated that the Veteran was not seen regarding his back for many years after service and that when the Veteran first sought treatment at the VA and underwent an Agent Orange examination, he did not mention having any back injury or back complaints.  The examiner also cited postservice treatment records in April 1997 indicating that the Veteran had a postservice fall and subsequently complained of low back pain and that in January 2000, he was seen again for his low back following a fall, and it was noted that he had been having back problems intermittently for the past 10 years (since 1990 - approximately 20 years after the Veteran's separation from service).  Moreover, the examiner noted that an April 2000 MRI did not indicate a prior injury to the lumbar spine.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  

The only other evidence in the record concerning the etiology of the Veteran's lumbar spine disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes, as reflected by the medical evidence, and whether or not a chronic lumbar spine disability may be related to his service (which ended more than 40 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current lumbar spine disability is related to his service.  His unsupported opinion in this matter is not competent evidence.
  
Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.


ORDER

The claim for service connection for a lumbar spine disability is reopened.

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities and specifically due to his PTSD and chloracne.  He also contends that his PTSD is more severe than is reflected by his current 30 percent rating.  The Veteran is service-connected for PTSD and chloracne with scars, and he has a combined disability rating of 70 percent, effective October 5, 2005.

He was last examined by VA to assess his PTSD in July 2012.  Since then, he testified that he lives in a remote area and prefers to stay isolated.  He indicated that he has a short fuse, has begun to experience memory problems, and that his irritability has worsened.  Considering the Veteran's allegations of worsening, the Board finds that an examination to assess the current severity of this disability is necessary.

Additionally, regarding the matter of TDIU, the Board notes that the Veteran has alleged that he is unable to work due in part to his PTSD.  In light of this contention and because the Veteran has suggested that his PTSD has worsened, the examination ordered above should also address the matter of the functional impairment caused by his PSTD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of any updated or outstanding clinical records of all VA and/or private treatment the Veteran has received for his service-connected disabilities.

2.  After completion of directive #1, schedule the Veteran for appropriate examination(s) to determine (a) the current severity of his PTSD and to address (b) the functional limitation caused by his PTSD and chloracne with scars.  The record, to include this remand, must be made available to and reviewed by the examiner.

In proffering an opinion as to functional limitation, the examiner should review the electronic claims file and address the Veteran's specific functional limitations due to his service-connected PTSD and chloracne with scars as they may relate to his ability to function in a work setting and to perform work tasks such as working with others, communicating, walking, standing, and sedentary tasks.  It is noted that the Veteran completed two years of college and has a mechanic's license, and worked as a truck driver and then later worked part-time driving grain on a farm.

A complete rationale for all opinions must be provided.

3.  Thereafter, review the record and readjudicate the claims for an increased rating for PTSD and for a TDIU rating.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


